Citation Nr: 0629765	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating greater 
than 10 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  Manifestations of the veteran's PTSD include subjective 
complaints including restless sleep due to nightmares, 
irritability, aggressive behavior, lack of interest in 
socialization, as well as inability to relax and impaired 
concentration and memory when under stress; objectively, the 
record shows only constricted affect and some anxiousness; 
there is no evidence of symptoms such as speech abnormality 
indicative of thought disorder, impaired cognition, weekly or 
more frequent panic attacks, memory loss, or impaired 
judgment; the veteran resides with his wife; he left his last 
job because of his inability to relax while at work due to 
anxiety, poor concentration, and forgetfulness  

2.  The record shows use of asthma medication to treat weekly 
asthma attacks; there is no evidence of incapacitation due to 
asthma; pulmonary function tests are within normal limits.





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (2005).  

2.  The criteria for an increased disability rating greater 
than 10 percent for asthma not have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.97, Diagnostic Code 6602 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35, 38 (1993) (it is 
presumed that the veteran seeks the maximum benefit allowed, 
and a claim for an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to degree of disability is resolved in 
the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411.  38 C.F.R. § 
4.130.  The next highest rating of 50 percent is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Also, a case may be referred for consideration of an extra-
schedular evaluation when there is evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the rating schedule.  
38 C.F.R. § 3.321(b)(1); see VAOPGCPREC 6-96.

In this case, the veteran describes subjective symptoms 
including restless sleep due to nightmares, irritability, 
aggressive behavior, and lack of interest in socialization, 
as well as inability to relax and impaired concentration and 
memory when under stress.  However, an August 2004 VA 
examination found that the veteran was clean and well-
groomed, pleasant and cooperative, and alerted and oriented 
times three.  Although the veteran's mood at the examination 
was anxious and his affect constricted, his memory and 
concentration were good and his speech was clear and 
coherent.  The veteran's insight and judgment were deemed 
fair and he exhibited good impulse control.  He was not 
hallucinating nor was he suicidal or homicidal.  There is no 
evidence of symptoms such as speech abnormality indicative of 
thought disorder, impaired cognition, weekly or more frequent 
panic attacks, memory loss, or impaired judgment.  The 
veteran was assessed with a Global Assessment of Functioning 
(GAF) score of 60, which indicates very moderate symptoms.  
The Board finds that this report provides evidence against 
this claim. 

Although the veteran uses Xanax when necessary, he reports 
that he never had any legal problems resulting from his PTSD 
and underwent only minimal treatment for his PTSD at a VA 
hospital clinic.  The Board finds that the post-service 
medical record, as a whole, provides evidence against this 
claim. 

In addition, although the veteran testified at his March 2004 
hearing that he was on the verge of committing suicide and 
killing his wife, the veteran reported at his August 2004 VA 
examination that he currently resides with his wife and, 
although he has been aggressive with her, has had no legal 
problems.  The veteran further reports that he left his job 
as a salesman in September 2003 because he was not able to 
relax while at work due to his severe anxiety, poor 
concentration, and forgetfulness on the job.  However, the 
Board finds that, under the right circumstances, the 
veteran's symptoms are not so severe that he is unable to 
obtain gainful employment.  

The veteran's difficulties are found to be consistent with 
the current evaluation as well as consistent with the 
relative lack of significant abnormal findings on 
examination.  Accordingly, the Board cannot conclude that the 
overall disability picture more closely approximates the 
criteria for the next higher rating for PTSD.  38 C.F.R. § 
4.7.  

There is similarly no basis to refer the case for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1).  Therefore, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 30 percent for PTSD.  38 
C.F.R. § 4.3.  The appeal with respect to this issue is 
denied.         

The veteran's asthma is currently evaluated as 10 percent 
disabling under Diagnostic Code (Code) 6602, bronchial 
asthma.  38 C.F.R. § 4.97.  Under Code 6602, a 30 percent 
evaluation is in order when pulmonary function tests (PFTs) 
show forced expiratory volume in one second (FEV-1) of 56- to 
70-percent predicted, or; the ratio of forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) of 
56 to 70 percent, or; the veteran requires daily inhalational 
or oral bronchodilator therapy, or; the veteran requires 
inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, 
Code 6602 (2005).  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 30 percent 
evaluation for Code 6602.  38 C.F.R. § 4.7.  The veteran uses 
Albuterol, Advair, Singulair, and Brondecon to treat his 
asthma attacks, which he reports occur once a week.  However, 
there is no evidence of incapacitation due to asthma.  As of 
his August 2004 VA examination, his lungs were clear to 
auscultation and percussion and there was no evidence of 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  The veteran's pulmonary function was deemed 
normal.  His most recent PFT in August 2004 shows an FEV-1 of 
146-percent predicted, and the ratio of forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) of 
101 percent predicated.  This report, which is consistent 
with a review of outpatient treatment records, provides 
evidence against this claim.  Therefore, the Board finds that 
the preponderance of the evidence is against an initial 
disability rating greater than 10 percent for bronchial 
asthma.  38 C.F.R. § 4.3.  The appeal with respect to this 
issue is similarly denied.         

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated March 2003, as well as 
information provided in the January 2004 statement of the 
case and November 2004 supplemental statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the January 2004 statement of the 
case and November 2004 supplemental statement of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the June 
2003 rating decision on appeal in accordance with Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board finds that 
any deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the January 2004 statement 
of the case and November 2004 supplemental statement of the 
case, the veteran was generally provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for increased ratings for his service-connected 
PTSD and bronchial asthma.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA 
outpatient treatment records, and VA examinations.  In 
addition, the veteran provided handwritten medical records 
from his private physician, employer letters, and lay 
evidence in the form of personal statements and hearing 
testimony.  Although the veteran argues that a remand is in 
order to solicit an opinion from his private physician due to 
the illegibility of the physician's handwritten notes, the 
Board finds that it can evaluate the claims based on the VA 
examinations obtained and that a remand to obtain the private 
physician's opinion is unnecessary.  There have been no 
allegations of outstanding evidence.  In this case, the RO 
has made all reasonable efforts to assist the veteran in the 
development of his claim.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A.  § 5103A.      
  
ORDER

An initial disability rating greater than 30 percent for PTSD 
is denied.  

An increased disability rating greater than 10 percent for 
bronchial asthma is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


